
	

114 HR 2713 : Title VIII Nursing Workforce Reauthorization Act of 2016
U.S. House of Representatives
2016-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2713
		IN THE SENATE OF THE UNITED STATES
		November 15, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend title VIII of the Public Health Service Act to extend advanced education nursing grants to
			 support clinical nurse specialist programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Title VIII Nursing Workforce Reauthorization Act of 2016. 2.Supporting clinical nurse specialists (a)Advanced education nursing grantsSection 811 of the Public Health Service Act (42 U.S.C. 296j) is amended—
 (1)in subsection (b), by inserting clinical nurse leaders, before or public health nurses; (2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and
 (3)by inserting after subsection (e) the following new subsection:  (f)Authorized clinical nurse specialist programsClinical nurse specialist programs eligible for support under this section are education programs that—
 (1)provide registered nurses with full-time clinical nurse specialist education; and (2)have as their objective the education of clinical nurse specialists who will upon completion of such a program be qualified to effectively provide care to inpatients and outpatients experiencing acute and chronic illness..
 (b)Definition of nurse-Managed health clinicSection 801 of the Public Health Service Act (42 U.S.C. 296) is amended by adding at the end the following:
				
 (18)Nurse-managed health clinicThe term nurse-managed health clinic has the meaning given to such term in section 330A–1.. (c)National Advisory Council on Nurse Education and PracticeSection 851(b)(1)(A)(iv) of the Public Health Service Act (42 U.S.C. 297t(b)(1)(A)(iv)) is amended by striking and nurse anesthetists and inserting nurse anesthetists, and clinical nurse specialists.
			3.Reauthorization of funding for nursing programs
 (a)In generalTitle VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended— (1)in subsection (i)(1) of section 846 (42 U.S.C. 297n; loan repayment and scholarship programs), by striking such sums as may be necessary for each of fiscal years 2003 through 2007 and inserting $83,135,000 for each of fiscal years 2017 through 2021;
 (2)in subsection (f) of section 846A (42 U.S.C. 297n–1; nurse faculty loan program), by striking such sums as may be necessary for each of fiscal years 2010 through 2014 and inserting $26,500,000 for each of fiscal years 2017 through 2021; (3)in subsection (e) of section 865 (42 U.S.C. 298; comprehensive geriatric education), by striking such sums as may be necessary for each of fiscal years 2010 through 2014 and inserting $38,737,000 for each of fiscal years 2017 through 2021; and
 (4)in section 871 (42 U.S.C. 298d; funding for carrying out parts B, C, and D), by striking $338,000,000 for fiscal year 2010, and such sums as may be necessary for each of the fiscal years 2011 through 2016 and inserting $119,837,000 for each of fiscal years 2017 through 2021.
				(b)Conforming changes
 (1)Section 831 of the Public Health Service Act (42 U.S.C. 296p) is amended— (A)in subsection (g), by striking ,, and inserting ,; and
 (B)by striking subsection (h). (2)Section 831A of the Public Health Service Act (42 U.S.C. 296p–1) is amended by striking subsection (g).
				
	Passed the House of Representatives November 14, 2016.Karen L. Haas,Clerk
